U. S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q/A (Mark One) [ ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended [X] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromMay 1, 2009to June 30, 2009 Commission File No. 0-21255 WE SAVE HOMES, INC. (Exact name of registrant in its Charter) Nevada (State or Other Jurisdiction of incorporation or organization) 26-4238285 (I.R.S. Employer
